Citation Nr: 1741485	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-03 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to restoration of a 40 percent evaluation for cervical strain with mild degenerative arthritis at C5-6 with minimal degenerative disc disease at C4-6, effective August 14, 2008.

2.  Entitlement to a rating in excess of 40 percent for cervical strain with mild degenerative arthritis at C5-6 with minimal degenerative disc disease at C4-6.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1970.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The July 2012 rating decision reduced the Veteran's 40 percent disability rating for cervical strain; mild degenerative arthritis, C5-6, with minimal degenerative disc disease, C4-6 to 20 percent, effective October 1, 2012.  

Rating reduction claims are separate from increased ratings claims.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, in this case, the rating reduction resulted from the Veteran's claim for a higher rating for his cervical spine disability, and he continued to request a higher rating even after the reductions were finalized.  See VBMS, 07/10/2012 Statement in Support of Claim.  Therefore, both the increased rating claim and the propriety of the rating reduction are in appellate status.

In June 2016, the Board remanded the issue in order to schedule the Veteran for a Board videoconference hearing.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in May 2017.  A transcript of that hearing is of record.





FINDINGS OF FACT

1. The weight of the evidence fails to show that the Veteran's cervical strain with mild degenerative arthritis at C5-6 with minimal degenerative disc disease at C4-6 underwent sustained improvement from October 1, 2012.

2. The evidence regarding whether the Veteran experienced incapacitating episodes of at least 6 weeks during the past 12 months is at least in equipoise.


CONCLUSIONS OF LAW

1. The reduction in the rating for cervical strain with mild degenerative arthritis at C5-6 with minimal degenerative disc disease at C4-6 from 40 percent was not proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.344, 4.71a Diagnostic Code 5243 (2016).

2. The criteria for a rating in excess of 40 percent for the service-connected cervical strain with mild degenerative arthritis at C5-6 with minimal degenerative disc disease at C4-6 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In January 2011, the RO sent the Veteran a letter, providing notice that satisfied legal requirements.  The letter explained how disability ratings and effective dates would be assigned.  No additional notice is required. 

Next, VA has a duty to assist the appellant in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered, including private medical records that were provided by the Veteran. VA provided examinations for the cervical strain disability in February 2011 and March 2012.  The Board finds both examinations adequate because the examinations document subjective complaints, objective test results, and address the rating criteria and levels of functioning.  The Board has also considered the Court's holding in Correia that a joint disability examination should consider active and passive motion, in weight-bearing and non-weight-bearing, and with the range of the opposite joint.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  In this case, it is noted that the Veteran has not raised a specific argument regarding any deficiency in range of motion testing.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016)

When applicable, the Board has considered evidence that addresses the Correia considerations.  However, medical opinions speculating on the Veteran's level of disability would provide little to no probative value and cause unnecessary delay to the appeal process with no benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  See Scott, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution.").

By scheduling the Veteran for a videoconference hearing, the AOJ substantially complied with the Board's June 2016 remand directives, and a further remand is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the issues decided herein. 

As VA has satisfied its duties to notify and assist the appellant, no further notice or assistance is required.

II.  Rating Analysis

The Veteran asserts that his cervical spine disability with minimal degenerative disc disease at C4-6 disability warrants a rating in excess of the rating assigned by the RO.  As noted, this matter also involves a rating reduction.  The Board will first outline the general rating principles and will then detail the relevant law regarding rating reductions.  

General Rating Principles

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, when service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2016); see DeLuca v. Brown, 8 Vet. App. 202 (1995).
VA's Rating Schedule evaluates disabilities of the spine pursuant to a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5242 (2016).

That formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance.  Under Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Under Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2016).

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is assigned.  When intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is assigned.  When intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a , Diagnostic Code 5243 (2016) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Rating Reduction

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21   (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C.A. § 5107 (a); see also Brown, 5 Vet. App. at 421.

Factual Background

In September 2008, a VA examiner noted forward flexion to 42 degrees, extension to 11 degrees; lateral flexion to the left to 24 degrees; lateral flexion to the right to 28 degrees; rotation to the right to 38 degrees; rotation to the left to 25 degrees with acute spasm; and combined range of motion of 168 degrees.  The examiner opined that the Veteran's cervical condition was mildly impairing his ability to perform activities of daily living and instrumental activities of daily living.  See VBMS, 09/23/2008, VA Examination.

In October 2008, the RO increased the disability rating from 20 percent to 40 percent, noting that the Veteran did not meet VA requirements for a rating in excess of 20 percent.  However, after consideration of functional loss, objective findings of pain, and spasms, the RO determined that incapacitating episodes of intervertebral disc syndrome were present that had total duration of at least four weeks (but less than six weeks) over the past 12 months.  Therefore, the Veteran's disability picture was found to be most nearly approximate a 40 percent rating.  See VBMS, 10/09/2008, Rating Decision - Narrative.

In December 2010, the Veteran filed a claim in order to obtain a rating increase for his neck disability, asserting that it had worsened.  See VBMS, 12/21/2010, Third Party Correspondence, A. 

In February 2011, a VA examination showed that the Veteran continued to experience pain from his service connected cervical spinal disability.  He showed cervical spinal flexion to 45 degrees; extension to 20 degrees; active left and right lateral flexion to 30 degrees; left and right rotation to 80 degrees; and combined range of motion of  285 degrees.  The Veteran reported pain turning to his left side; stiffness in the left lower neck; and shooting pain down his left arm into the hand and thumb and index finger when he turned his head to the left.  He reported weakness to include lifting and grip strength in his left arm.  He could not sleep on his left side.  He had spasms of the neck muscles.  The examiner reported that he was able to do household chores, walk for 30-40 minutes, three to four times per week, and boat.  He was unable to perform yard work due to neck pain.  Limitations in sitting, standing, and walking were reported by the Veteran.  See VBMS, 02/08/2011, VA Examination, 8-15.

In March 2011, the RO continued the Veteran's 40 percent rating.  The RO noted that the February 2011 examination indicated improvement and stated that the Veteran would be subject to a future examination, as improvement had not been definitively established.  See VBMS, 03/07/2011, Rating Decision - Narrative.

During a March 2012 VA examination, the Veteran reported daily neck pain that affected the left side of his neck, ranging from 3 to 7 out of 10 with certain activities.  Looking up and turning left had become more difficult over the past 12 months.  At times, looking to the left caused pain to go down his left shoulder, left upper arm, and to his left hand, including tingling on the first and second digits.  The condition sometimes created driving challenges.  He sought chiropractic, message, and daily ibuprofen treatment.  

The examiner noted cervical spinal forward flexion to 25 degrees; extension to 20 degrees; right lateral flexion to 20 degrees; left lateral flexion to 15 degrees; right lateral rotation to 50 degrees; left lateral rotation to 35 degrees; and combined range of motion of 165 degrees.  Repetitive-use testing remained the same, with the exception of extension to 15 degrees.  The examiner also noted functional loss of the cervical spine.  Painful movement and less movement than normal were contributing factors of function impairment after repetitive use.  Localized tenderness or pain to palpation for joints/soft tissue of the cervical spine was present.  Muscle spasm was not present.  All muscle strength testing rated as normal and the Veteran lacked muscle atrophy.  Mild radiculopathy was present with mild intermittent pain and paresthesias and/or dysesthesia present on the left upper extremity.  Intervertebral disc syndrome (IVDS) was present, but without an incapacitating episode over the past 12 months.  The Veteran had tender left cervical paraspinous musculature with increased tension.  Arthritis was present as well as moderate degenerative disc disease at C5-C6.  Flare ups were not reported.  The examiner reported that findings had not changed since the previous examination.  See VBMS, 03/06/2012, VA Examination.

In April 2012, in response to a VA letter proposing a benefit reduction, the Veteran submitted a Statement in Support of Claim refuting the February 2012 VA examination findings, specifically the examiner's statement that "findings had not changed since the previous examination."  He asserted that his symptoms, had, in fact worsened.  See VBMS, 04/25/2012, Statement in Support of Claim.

In April 2012, the Veteran's private chiropractor (since 1977), M.D., sent a letter to VA reporting that his spinal conditions had worsened.  He noted that the Veteran completed a Vernon Minor Neck Pain and Disability Index on which he scored a 48 percent, indicative of a moderate functional impairment.  He also stated that the Veteran scored a 4 on the associated visual analog pain scale, indicative of moderate pain.  The chiropractor additionally reported cervical flexion to 20 degrees, cervical extension to 15 degrees, and range of cervical motion in the sagittal plane to 35 degrees.  See VBMS, 04/25/2012, Medical Treatment Record - Non-Government Facility.

In October 2012, Veteran's spouse submitted a statement reporting that the Veteran lived with daily neck, shoulder, and back pain.  She asserted that he was unable to perform household chores or yardwork due to his neck, shoulder, and back pain.  She observed spasms when he tried to perform these duties.  She noted that the Veteran had trouble sleeping at night, keeping her awake to the point where she had to sleep in a separate bedroom.  She further reported that the Veteran often ended up sleeping in a recliner chair because lying down caused him too much pain.  She stated that his pain prevented him for wanting to go out, travel, or drive for a long period of time.  She reiterated that his condition was worsening.  VBMS, 10/09/2012, Medical Treatment Record - Non-Government Facility at 9.

In October 2012, the Veteran's private nurse practitioner, D.T., completed VA Form 21-0960M-13, Neck (Cervical, Spinal) Disability Benefits Questionnaire.  She found cervical spine forward flexion to 35 degrees; extension to 20 degrees; right and left lateral flexion to 25 degrees; right lateral rotation to 45 degrees; left lateral rotation to 50 degrees; and combined range of motion of 200 degrees.  D.T. found that the Veteran had additional limitation in range of motion of the cervical spine following repetitive use testing.  Functional impairment was found.  Contributing factors of functional impairment after repetitive use were less movement than normal and pain on movement.  D.T. determined that the Veteran had localized tenderness or pain to palpation for joints along with muscle spasms.  Normal muscle strength was found along with a lack of muscle atrophy.  D.T. found radicular pain for the left upper extremity that had mild constant pain and mild to moderate intermittent pain.  She also found that the Veteran had IVDS of the cervical spine and noted the Veteran's reports of neck stiffness and spasms at times.  See VBMS, 10/09/2012, Medical Treatment Record - Non-Government Facility, A.

At a May 2017 Board hearing, the Veteran testified that when he told the above-mentioned March 2012 VA examiner that he could not move his neck anymore, the examiner replied that he was "sure [the Veteran] could do better than that."  The Veteran asserts that the examiner proceeded to use his hands and manipulate his neck, writing down those measurements.  The Veteran also noted that the examiner asked him a great deal of questions regarding employment and family.  He noted that he stopped receiving outside medical treatment for his neck because he believed that this treatment was not helping.  He also asserted that he had a large amount of pain, trouble sleeping, lifting, working on the computer, and driving.

In June 2017, the Veteran's above-mentioned chiropractor, M.D., completed Form 21-0960M-13, Neck (Cervical, Spinal) Disability Benefits Questionnaire.  He found diagnoses of mechanical cervical pain syndrome, degenerative disc disease, and radiculopathy.  M.D. indicated that the Veteran reported flare-ups that impacted the function of the cervical spine, noting limitations in the ability to check for blind spots while driving; limits on the ability to read and work on his computer, limits to lifting, and limits on his ability to sleep beyond four hours per night.  M.D. found that the Veteran had functional impairment of the cervical spine, noting that the cervical ranges of motion were limited throughout.  M.D. found forward flexion to 15 degrees, extension to 13 degrees, right lateral flexion to 16 degrees, left lateral flexion to 14 degrees, right lateral rotation to 25 degrees, left lateral rotation to 7 degrees; and combined range of motion of 90 degrees.  He found that abnormal range of motions contributed to functional loss to include less movement than normal, excess fatigability, pain on movement, and disturbance of locomotion.  He also determined that there was additional limitation in range of motion after repetitive-use testing and that they contributed to functional loss.  The Veteran was determined to have muscle spasms with normal gait, spinal contour, and strength.  The Veteran did not have muscle atrophy.  Pain, weakness, fatigability, or incoordination were found to significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  Ankylosis was not found.  M.D. determined that the Veteran had radicular pain, and moderate left upper extremity pain that was constant, intermittent, dull, numb, and with paresthesia and/or dysesthesias.  IVDS of the cervical spine was confirmed and included incapacitating episodes over the past 12 months that lasted at least six weeks.  M.D. did not find arthritis in imaging studies, but the Board notes that the March 2012 examiner found that arthritis was present.  See, VBMS, 06/20/2017, Disability Benefits Questionnaire- Veteran Provided.

VA received another letter from the Veteran's spouse in July 2017, stating that the Veteran's spinal condition continued to worsen.  She noted difficulties with daily basic household and yardwork chores.  She noted that he could not join her with activities such as biking, volleyball, or tennis.  She reported that every evening, the Veteran sits with a heating pad around his neck to control the spasms and pain in order to sleep at night.  She noted they no longer travel or enjoy car trips because these are too difficult for the Veteran and that since she wrote her last statement in 2012, their lives have changed dramatically.  See VBMS, 07/03/2017, Correspondence.  

The Veteran also submitted a pain journal that noted over 50 examples of incapacitating episodes from May 2017 to July 2017.  Id.  The Board notes that the Veteran's reported incapacitating episodes do not appear to meet the § 4.71a requirement of being prescribed by a doctor.

Analysis

1.  Rating Reduction

In this case, the Board finds that the reduction in rating from 40 percent for the Veteran's cervical spine disability was improper.  The preponderance of the evidence does not demonstrate that the Veteran's disability has manifested sustained improvement.

Although the February 2011 VA examination showed improvement in left and right rotation as compared to the September 2008 examination (from 38 degrees to the right and 28 degrees to the left to 80 degrees left and right), subsequent examinations failed to replicate the findings shown in 2011.  In fact, when taking into account the March 2012 examination and October 2012 DBQ, the weight of the evidence is against a pattern of sustained improvement.  Notably, forward flexion was measured at 42 degrees in October 2008, 45 degrees in February 2011, 25 degrees in March 2012, 20 degrees in April 2012, and 35 degrees in October 2012.  Although the combined range of motion measured to 285 degrees in February 2011, subsequent combined range of motion measurements during the period in question measured lower (165 degrees at a March 2012 VA examination; 200 degrees at an October 2012 examination with a private nurse practitioner).  The Board further notes that during this time, the Veteran's private chiropractor since 1977, M.D., assessed that the Veteran's spinal conditions had worsened.  See, VBMS, 04/25/2012, Medical Treatment Record - Non-Government Facility.

Moreover, the February 2011 examiner reported that the Veteran was able to perform a number of daily living activities; however the Veteran and his wife contradicted this observation and asserted that the Veteran's pain continued to have a major impact on his lifestyle.  The Veteran's wife's October 2012 letter reiterated that he could no longer perform activities such as household chores, yardwork, sleeping, and driving/ability to travel.  This raises questions as to the adequacy of the February 2011 examination, as it appears that the examiner did not take all of the Veteran's lay evidence into consideration.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Resolving doubt in favor of the Veteran, the Board finds that the preponderance of the evidence does not demonstrate that the Veteran's cervical spine disability has manifested sustained improvement.  As such, the rating reduction was inappropriate, and the 40 percent rating is reinstated from October 1, 2012, forward.

2.  Increased Rating

After a review of the evidence, the Board finds that a rating of 60 percent, but no higher, for the Veteran's cervical spine disability is warranted due to evidence of incapacitating episodes over the past 12 months that lasted at least six weeks.

General Rating Formula - Ankylosis

Pursuant to 38 C.F.R. § 4.1a, The Spine, General Rating Formula, the criteria for a cervical spine disability rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine; the criteria for 100 percent is ankylosis of the entire spine.  Both VA and private medical records have shown no evidence that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or the entire spine during this time period.  See 38 C.F.R. § 4.71a, DC 5243. 

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

Under current provisions, incapacitating episode caused by intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under Section 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016), as per §4.71a Note (6).  As noted above, a 60 percent rating may be assigned if incapacitating episodes are noted having a duration of at least six weeks during the past twelve months.  

The February 2011 VA examination found no incapacitating episodes within the last 12 months.  The March 2012 VA examination indicated the presence of IVDS, but also without any incapacitating episodes.  However, the June 2017 private chiropractor confirmed IVDS of the cervical spine and indicated incapacitating episodes over the past 12 months that lasted at least six weeks.  The individual who completed the DBQ has personally treated the Veteran for several decades, and as such his findings hold great probative weight.  

In view of the foregoing, the Board finds that the evidence is at least in equipoise regarding the question of incapacitating episodes.  In cases where the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Accordingly, a rating in excess of 40 percent for the cervical spine disability is granted.  The Board notes that the IVDS rating formula does not exceed a rating of 60 percent, nor is there any other basis for an increased rating absent unfavorable ankyloses of the entire spine.





ORDER

The reduction in the rating for cervical strain with mild degenerative arthritis at 
C5-6 with minimal degenerative disc disease at C4-6 is denied from 20 percent was not proper and restoration of the 40 percent rating is granted.

A rating in excess of 40 percent for cervical strain with mild degenerative arthritis at C5-6 with minimal degenerative disc disease at C4-6 is granted.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


